Citation Nr: 0730022	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  03-19 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for lateral patella 
compression of both knees with chondromalacia of the right 
knee (claimed as a bilateral knee disorder).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL
Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1979 to 
April 1992.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In December 2005, the veteran testified at a 
hearing at the RO before the undersigned.  A transcript of 
that hearing is of record.

In March 2006, the Board denied the veteran's claim for 
service connection for lateral patella compression of both 
knees with chondromalacia of the right knee (claimed as a 
bilateral knee disorder) and remanded his claims for service 
connection for lumbosacral strain, residuals of a right fifth 
finger fracture, and right and left ankle disorders to the 
RO/Appeals Management Center (AMC) for further development.  

The veteran appealed that part of the Board's March 2006 
decision that denied service connection for a bilateral knee 
disorder to the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court").  In that 
litigation, a Joint Motion for Remand was filed by the VA 
General Counsel and the appellant, averring that remand was 
required to obtain clarification of the January 2005 VA 
examiner's opinion, with his February 2005 Addendum.  In an 
Order of April 2007, the Court vacated the part of the 
Board's decision that denied service connection for lateral 
patella compression of both knees, with chondromalacia of the 
right knee (claimed as a bilateral knee disorder) and 
remanded the matter, pursuant to the Joint Motion.  A copy of 
the Court's Order in this matter has been placed in the 
claims file.

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the appellant if further action is 
required.




REMAND

The veteran seeks service connection for a bilateral knee 
disorder.

On a report of medical history completed in March 1992, when 
he was examined for separation from service, the veteran 
checked no to having a trick or locked knee. When examined at 
that time, his lower extremities were normal.

July 2001 VA examination reports indicate that the veteran 
worked as an instructor in a boot camp for convicts in the 
North Carolina Department of Corrections, and was physically 
active with convicts/trainees in the boot camp.

In an April 2004 signed statement, Dr. D.P.F. said he 
initially examined the veteran in June 2003 for complaints of 
bilateral knee pain, thought to be lateral patellar 
compression syndrome that was treated conservatively.  A 
magnetic resonance image (MRI) did not reveal any significant 
abnormality.  Subsequently, the veteran underwent 
arthroscopic lateral release of the right knee.  His knee 
pain persisted and bilateral pain was noted in November 2003.  
Dr. D.P.F. said that, while lateral patellar tilt can be a 
normal condition, with repeated jumping and anterior knee 
trauma, "this can perpetuate this condition".

In an October 2004 signed statement, Dr. D.P.F. said the 
veteran was seen and evaluated since June 2003 and was 
believed to have lateral patellar compression of both knees.  
The veteran underwent arthroscopic evaluation and lateral 
release of the right knee in September 2003.  Dr. D.P.F. said 
that, upon review of the veteran's medical record, it was 
quite likely that his knee condition was a result of 
repetitive activity encountered during his job in military 
service.  The physician said that repetitive squatting, 
bending, and heavy lifting using the legs, can contribute to 
impingement and pressure at the veteran's patellofemoral 
joint.

In January 2005, the veteran underwent VA orthopedic 
examination, performed by C.F.C., M.D.  According to the 
examination report, the examiner reviewed the veteran's 
medical records.  Upon examination, the clinical diagnoses 
were status post operative lateral patella compression 
syndrome of the right knee, and lateral patella compression 
syndrome of the left knee.  In response to the RO's question 
as to whether the veteran's current knee problem was related 
to service, the VA examiner said that a great deal of 
speculation was required since there were no definitive 
records of knee complaints in service.  The VA physician did 
not think anyone was able to give a definite opinion 
regarding the matter.  Noting Dr. D.P.F.'s October 2004 
opinion, and that the veteran denied subsequent knee injury, 
the VA examiner concluded that it was at least as likely as 
not that the veteran's current knee disorder may have had its 
own onset during his tour of military duty.

In February 2005, the VA examiner responded to the RO's 
request to provide a rationale for the opinion rendered in 
his recent VA examination report.  The VA physician stated 
that a great deal of speculation was required but the 
conclusion was based on the veteran's word that the knee 
condition developed within a year after discharge and, on the 
apparently reliable, very well written letter from Dr. 
D.P.F., that it was related.  Dr. C.F.C. changed his opinion 
to "I cannot resolve this issue without resorting to mere 
speculation."  He said that speculation was necessary, as 
noted on the records, by the fact that there was no definite 
recording of knee pathology while the veteran was in service, 
and no record of examinations done within one year after 
discharge from service.

The April 2007 Joint Motion concluded that Dr.C.F.C.'s 
opinion remained unclear and that the matter "must be 
remanded with instructions to obtain another medical opinion 
specifically from [him], if available."  (See Joint Motion, 
page 4.)  The Joint Motion specifically directed that, if Dr. 
C.F.C. was unavailable, "the Board must explain what efforts 
were made to locate him."  Id.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should send the 
appellant appropriate notice 
under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2006) and 38 C.F.R. 
§ 3.159(b) (2006), that includes 
an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the service 
connection claim on appeal, as 
outlined by the court in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub 
nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed Cir. 2007).

2.	The RO/AMC should return the 
veteran's claim file to Dr. 
C.F.C., the VA physician who 
examined the veteran in January 
2005 and provided the February 
2005 Addendum.  If Dr. C.F.C. is 
unavailable or no longer employed 
at the VA outpatient clinic in 
Winston-Salem, or VA medical 
center in Salisbury, North 
Carolina, efforts should be made 
to locate him and such efforts 
must be documented in writing and 
added to the claims file.  (If, 
Dr. C.F.C. cannot be located, or 
if Dr. C.F.C. cannot enter an 
opinion without an examination, 
appellant should be scheduled for 
a new VA orthopedic examination 
to determine the etiology of any 
claimed bilateral knee disorder 
found to be present.  All 
indicated tests and studies 
should be performed and all 
clinical findings reported in 
detail.).  Dr. C.F.C., or the 
physician who re-examines the 
veteran, is requested to respond 
to the following questions:

a.	Does the veteran have a 
diagnosed knee disorder 
including lateral patella 
compression of both knees, 
chondromalacia of the right 
knee, or another knee 
disorder?

b.	If so, after complete review 
of all the records, an 
opinion concerning the 
etiology of any diagnosed 
knee disorder found to be 
present is requested, to 
include whether it is at 
least as likely as not 
(i.e., at least a 50-50 
degree of probability) that 
any such disorder noted was 
caused by military service, 
or whether such an etiology 
or relationship is unlikely 
(i.e., less than a 50-50 
probability).  

c.	The examiner is specifically 
requested to render an 
opinion as to whether any 
currently diagnosed 
bilateral knee disability 
was incurred in or 
aggravated by his military 
service.  If such an opinion 
cannot be rendered, the 
examiner must state so and 
why. 

d.	In rendering an opinion, the 
examiner, if other than Dr. 
C.F.C., is particularly 
requested to address the 
opinions expressed by Dr. 
D.P.F. in April and October 
2004 (to the effect that 
while lateral patellar tile 
can be a normal condition 
with repeated jumping and 
anterior knee trauma "this 
can perpetuate this 
condition" and that it was 
"quite likely" that the 
veteran's knee condition was 
a result of repetitive 
activity encountered during 
his job in military service) 
and Dr. C.F.C. in February 
2005 (to the effect that a 
great deal of speculation 
was required to conclude 
that the veteran's knee 
disorder was incurred in 
active service).

e.	The examiner is free to rely 
upon the opinions or 
expertise of other 
physicians but a rationale 
should be provided for all 
opinions expressed. The 
veteran's claims file must 
be made available to the 
examiner in conjunction with 
the examination, and the 
examination report should 
indicate whether the 
examiner reviewed the 
veteran's medical records.  

NOTE: The term "at least 
as likely as not" does 
not mean merely within 
the realm of medical 
possibility, but rather 
that the weight of 
medical evidence both 
for and against a 
conclusion is so evenly 
divided that it is as 
medically sound to find 
in favor of causation as 
it is to find against 
it.

3.	Thereafter, the RO should 
readjudicate the veteran's claim 
for service connection for 
lateral patella compression of 
both knees, with chondromalacia 
of the right knee (claimed as a 
bilateral knee disorder).  If the 
benefits sought on appeal remain 
denied, the veteran and attorney 
should be provided with a 
supplemental statement of the 
case (SSOC). The SSOC should 
contain notice of all relevant 
actions taken on the claim, to 
include a summary of the evidence 
and applicable law and 
regulations considered pertinent 
to the issues currently on appeal 
since the March 2005 statement of 
the case.  An appropriate period 
of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

